DISSENT; Opinion Filed August 31, 2016.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00982-CV

                              WILLIAM D. SHEETZ, Appellant
                                          V.
                             YOLANDA SLAUGHTER, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. 08-10401-A

                                DISSENTING OPINION
                       Before Justices Bridges, Lang-Miers, and Schenck
                          Dissenting Opinion by Justice Lang-Miers
       Yolanda Slaughter sued attorney William Dean Sheetz alleging legal malpractice and

various violations of the DTPA. Following a bench trial, the trial court found, among other

things, that Sheetz committed numerous negligent acts and omissions in his representation of

Slaughter, that his “negligent acts or omissions breached the duty” he owed to her, and that

“[t]he breach proximately caused Slaughter’s injury.”      The court concluded that Slaughter

suffered damages “in the amount of $40,000.00” and that Sheetz was liable for those damages

(less a credit paid by another defendant). The trial court rendered judgment in favor of Slaughter

against Sheetz without stating whether the judgment was based on the legal malpractice claim,

the DTPA violations, or both.

       On appeal, Sheetz challenges the evidence to support the judgment with regard to the

DTPA violations, but he does not challenge the findings and conclusions that support the
judgment with regard to Slaughter’s claim for legal malpractice. When an appellant does not

challenge the trial court’s findings of fact, those findings are binding upon both the party and the

appellate court. See McGalliard v. Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986); see also In re

Estate of Miller, 243 S.W.3d 831, 839 (Tex. App.—Dallas 2008, no pet.).

       Additionally, when a judgment is supported by two independent grounds, but the

appellant appeals only one of those grounds, “we must accept the validity of that unchallenged

independent ground, and . . . any error in the grounds challenged on appeal is harmless because

the unchallenged independent ground fully supports the complained-of ruling or judgment.”

Oliphant Fin. LLC v. Angiano, 295 S.W.3d 422, 423–24 (Tex. App.—Dallas 2009, no pet.); see

also Britton v. Tex. Dep’t of Criminal Justice, 95 S.W.3d 676, 681 (Tex. App.—Houston [1st

Dist.] 2003, no pet.). As our sister court explained, “This rule is based on the premise that an

appellate court normally cannot alter an erroneous judgment in favor of an appellant in a civil

case who does not challenge that error on appeal.” Britton, 95 S.W.3d at 681.

       I would conclude that the trial court’s findings of fact and conclusions of law support the

trial court’s judgment on the legal malpractice claim, and it was Sheetz’s burden on appeal to

attack every independent basis or ground that fully supports the judgment. But Sheetz does not

challenge the legal malpractice claim on appeal; consequently, I would affirm the judgment on

that unchallenged ground. See Angiano, 295 S.W.3d at 423–24; Britton, 95 S.W.3d at 681.

Because the majority does not, I respectfully dissent.



                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE
140982DF.P05




                                                –2–